Title: To Thomas Jefferson from Patrick Gibson, 30 April 1821
From: Gibson, Patrick
To: Jefferson, Thomas


 Sir
Richmond
30th april 1821
Your note for $1125.– in the VaB. is due on the 22d May and ’ere that period it may be necessary that you find another name to , as my  own name, or that of mine as  Exer of Jno Matter may be  before then protested. it is wished that this wd not be known except to yourself—I have sold all your flour which is now down—Since writing you last nigt on the 27th Feby 49 bls Sfine, 13th April 2 bls Sf & 9 bl fine at 3⅜ & 3⅛$, on the 16th 13 bls Sfine at 3½$, on the 21st, 15 bls Sf at 3½ & this day 10 bls fine at 3½$.—the demand is now steady at 3¾$—The writer is sorry to have to inform Mr J— that Mr G— has been confined to his bed by severe illness  for a length of time, and is still .Respectly yours—Patrick Gibson⅌ John G. Robert